DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 08/08/2022.
Claims 1-11 have been amended and are hereby entered. 
Claims 1-11 are currently pending and have been examined.
This action is made final. 

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “the animal professions” in the last line which appears to be a typographical error. For purposes of examination, it is being interpreted as “the animal professionals”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, as amended, contains recitation of “the animal support system converts the animal related non-audio data to an automated voice response electronically transferring the animal related non-audio data to the animal professionals via the automated voice response”, for which inadequate support appears in the specification as originally filed.  A search of the specification for the terms/partial terms “conver”, “transl”, “transf”, “non-audio”, “non audio”, “transcri”, “output”, “audio”, “verbal”, “temperature”, does not yield support for this limitation.  Para. [0012] discloses “Animal related data supplied by the animal support system can be electronically transferrable using a defined format that includes audio information”; [0013] also teaches “transfer of animal related data”, but neither of these disclose that non-audio data is converted to an automated voice response electronically transferring the animal related non-audio data to the animal professional via the automated voice response.  
Dependent claims 2-10 inherit the deficiencies of parent claim 1.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.. 
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 1-11), which recite steps of using a cloud-connected virtual assistant with an animal support system configured to exchange animal related data between animal professionals and provide automated voice responses to facilitate electronically transferring animal related data between the animal professionals; receiving animal related non-audio data and providing non-audio animal related data to the virtual assistant, wherein the animal support system converts the animal related non-audio data to an automated voice response electronically transferring the animal related non-audio data to the animal professionals via the automated voice response.  (Step 1: Yes). 
These steps of managing the transfer and conversion of animal-related data between veterinary professionals, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components. Specifically, it amounts to organizing how animal-related data is shared between animal professionals. If a claim limitation, under its broadest reasonable interpretation, is directed to methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” grouping of abstract ideas. See MPEP 2106.04(a)(2).  Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes)
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 5, reciting particular aspects of receiving answers from a script which under its broadest reasonable interpretation, is understood to be an individual using a script to provide answers; claim 6, reciting particular aspects of receiving animal health records from a database, which under its broadest reasonable interpretation, is understood to be an individual looking up health records in a database for a particular animal).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “a cloud connected virtual assistant”; “a user interface module connected to the cloud connected virtual assistant”, “the animal support system” amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0105], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of a user interface module connected to the cloud connected virtual assistant configured to receive animal related non-audio data amounts to mere data gathering, recitation of “electronically transferring the animal-related non-audio data to the animal professional via the automated voice response” amounts to insignificant application, see MPEP 2106.05(g))
	Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 5-7, 9-11, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 2-4, 8, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as “a cloud connected virtual assistant configured to exchange animal data…”; “a user interface module connected to the cloud connected virtual assistant”; “electronically transferring the animal related non-audio data to the animal professionals via the automated voice response”, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, such as, Claims 4-7, 9-11, e.g., receiving or transmitting data over a network).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)
		Dependent claims 2-11, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
For the reasons stated, Claims 1-11 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over White et. al. (US 20170161450A1) in view of Christiansen (US Publication 20130173439A1), further in view of Smith (US Publication 20130116513A1), further in view of Nye et. al. (US Publication 20150379836A1)

Regarding Claim 1, White discloses the following: 

	A system for providing animal related information to animal professionals, the system comprising (Abstract, “Systems, methods, and apparatuses are provided for real-time veterinarian communication linkage for animal assessment and diagnosis. The system enables an animal subject associated with a user to receive preventative, diagnostic or treatment related healthcare, via a real-time veterinary medicine session between the user and the at least one veterinarian associated with the veterinary medicine system”): 
	a cloud connected virtual assistant configured to exchange animal related data […between animal professionals…] ([0028], “The application may be stored on the user device system, the veterinary medicine system, the veterinarian system, a cloud network and/or other third party systems and may be configured to provide user interfaces for the one or more systems” – utilizes a cloud network; [0028] “the system provides the user application and/or the veterinary medicine application comprising an intelligent personal assistant and knowledge navigator” – intelligent personal assistant/knowledge navigator read on “virtual assistant”; [0058] discloses exchanging animal related data between an individual and a veterinarian, “Block 520 illustrates that the system may receive session data associated with the diagnostic session of the animal subject. The session data may comprise the first content provided by the user, on or more images of the animal subject, second content provided by the veterinarian, diagnostic parameters retrieved during the session, and the like”);  
	the cloud connected virtual assistant including an animal support system ([0028] “[0028] “the system provides the user application and/or the veterinary medicine application comprising an intelligent personal assistant and knowledge navigator”; [0062] “In some embodiments of the invention the veterinary medicine system 10 may monitor, store, and provide information related to applications 27 and auxiliary devices 50 discussed herein in order to help the veterinarian 34 in performing preventative, diagnostic or treatment related functions directed towards the health of the animal subject” – reads on “animal support system” […supporting distinguishing voices from environmental or animal sounds within received audio…] 	
	a user interface module connected to the cloud connected virtual assistant, configured to receive animal related non-audio data, and configured to provide non-audio animal related data to the cloud connected virtual assistant ([0028] “The application may be stored on the user device system, the veterinary medicine system, the veterinarian system, a cloud network and/or other third party systems and may be configured to provide user interfaces for the one or more systems”; [0061] “As illustrated in FIG. 6, the veterinary medicine system 10 is operatively coupled, via a network 2, to one or more user device systems 20, one or more veterinarian systems 30, one or more other systems 40, and/or one or more auxiliary devices 50. In this way, the user 4 (associated with the animal subject) may allow the veterinary medicine application 17 to take actions and/or utilize the veterinary medicine application 17 to communicate with (e.g., send or receive data from, control, or the like) the user applications 27 and/or the veterinarian systems 30 associated with one or more veterinarians 34” where [0053] discloses “The auxiliary devices are configured to determine one or more diagnostic parameters associated with the animal subject. The diagnostic parameters may comprise physical parameters of the animal subject that may aid in diagnosis like heart beat/pulse, blood pressure, heart rate, body temperature, respiratory rate, movement/exercise/activity levels, location, body position, calories consumed and/or spent, and the like” – reads on animal related non-audio data) 
	White does not explicitly disclose […between animal professionals…] but Christiansen, which is directed to a system and method for remote veterinary consults, does teach this (Abstract, “an exchange of information between a general practitioner (GP) veterinarian and a veterinarian specialist”). 
White teaches a system using a virtual assistant to exchange animal related data between individuals which includes an animal support system, and a user interface module connected to the virtual assistant configured to receive animal related non-audio data and provide non-audio data to the virtual assistant. White discloses that the system may be used between at least two users (Abstract, “an animal subject associated with a user” and “at least one veterinarian”), but does not explicitly disclose that the system is used “between animal professionals”.  Christiansen teaches a system for remote veterinary image analysis and consultation in which a general practitioner (GP) vet and a vet specialist can exchange information.  
            Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of White with these teachings of Christiansen, to use White’s system for two veterinarians to communicate and exchange information pertaining to an animal, with the motivation of enabling a GP vet to refer out the animal to a specialist when a particular animal or particular medical issue is beyond the GP vet’s expertise (Christiansen at [0004]) or to receive a second opinion from a different vet (Christiansen at [0078]). 
	White/Smith do not teach, but Smith, which is directed to a medical diagnostic and communications apparatus with audio output, does teach: 
	providing automated voice responses to the distinguished voices facilitating electronically transferring […animal related…] data […between the animal professionals…] ([0044] “Specifically, the data stored may include voice recognition data to identify the user or owner of the device; speech recognition data to identify voice commands so that the device may respond to voice commands; data-to-speech and text-to-speech tables and data in order to convert data and text to speech output” – capable of distinguishing voices; [0097] “The user enters commands or requests via the User Input sub-system, using the means provided. Such means include keystrokes, touchscreen, rotary dial, or speech input. The Electronic Processing sub-system processes the commands, and searches the data stored in the Digital memory. The results are then formatted and output via the Output sub-system. In one embodiment, the input means is speech via the microphone, and the output means is audio, using text-to-speech means” – generating an automated voice response in audio output in response to distinguished voice requesting information via speech input)
	wherein the animal support system converts the […animal related…] non-audio data to an automated voice response electronically transferring the […animal related…] non-audio data to the […animal professionals…] via the automated voice response ([0108] “The invention includes the capability to make physical or physiological measurements using the Sensors sub-system. The measurements include, but are not limited to auscultation sounds, temperature, blood oximetry level, blood pressure, blood glucose level, and other physiological and physical measurements. The invention includes means for converting such physical measurements to medically useful data, such as numerical results. The numerical or physiological results can then be converted to speech output to be sent to the user via the audio output means”).
	White/Christiansen teach a system using a virtual assistant to exchange animal related data between animal professionals, which includes an animal support system, and a user interface module connected to the virtual assistant configured to receive animal related non-audio data and provide non-audio data to the virtual assistant, but does not explicitly teach that the system is capable of providing automated voice responses to the distinguished voices facilitating electronically transferring animal related data between the animal professionals, wherein the animal support system converts the animal related non-audio data to an automated voice response electronically transferring the animal related non-audio data to the animal professionals via the automated voice response. Smith teaches a system which may be used in medical settings in which automated responses are presented in response to distinguishing of voices, and non-audio data is converted to an automated voice response.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of White/Christiansen with these teachings of White, to provide automated responses to distinguished voices to facilitate the transfer of animal data (animal related data as taught by White) between animal professionals (as taught by White/Christiansen) and to convert non-audio data to an automated voice response, with the motivations of allowing the user to use voice information for requesting commands to obtain (Smith [0037]) and for providing patient measurements/test results to a medical worker aurally (Smith [0108]). 
      	White/Christiansen/Smith do not explicitly teach the following, but Nye, which teaches using a microphone to monitor and detect sounds and determine whether the sound is made by a human or animal, does teach: […supporting distinguishing voices from environmental or animal sounds within received audio…] ([0005] “the method may include identifying a human footstep from the sound, identifying a human voice from the sound, identifying an animal footstep from the sound, and/or identifying an animal sound from the sound”; [0019] “a glass break detector may be configured to identify human-generated sounds and animal-generated sounds…The glass break sensor may be configured to distinguish between human speech and animal sounds (e.g., dog bark, cat meow, etc.), as well as distinguish between human footsteps and animal footsteps (e.g., distinguish between biped footstep patterns and quadruped footstep patterns, etc.). Thus, according to the systems and methods described herein, such a glass break sensor may be configured to identify sounds as being human-generated sounds and/or to identify sounds as being animal-generated sounds.)
	White/Christiansen/Smith teach a system using a virtual assistant to exchange animal related data between animal professionals, which includes an animal support system, and a user interface module connected to the virtual assistant configured to receive animal related non-audio data and provide non-audio data to the virtual assistant, but does not explicitly teach that the system is capable of providing automated voice responses to the distinguished voices facilitating electronically transferring animal related data between the animal professionals, wherein the animal support system converts the animal related non-audio data to an automated voice response electronically transferring the animal related non-audio data to the animal professionals via the automated voice response, which automated responses are presented in response to distinguishing of voices, and non-audio data is converted to an automated voice response.  White/Christiansen/Smith do not teach that the system can distinguish voices from environmental or animal sounds within received audio, but Nye teaches this limitation. 
	Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of White/Christiansen/Smith with these teachings of Nye, to be able to distinguish voices from animal sounds, with the motivation of detecting and identifying a human voice from animal noises, even if the sounds are occurring simultaneously ([0030]). 

Regarding Claim 3, White/Christiansen/Smith/Nye disclose the limitations of Claim 1. White further discloses wherein the animal professionals comprise veterinary professionals ([0024] “the invention relates to applying veterinary medicine for prevention, diagnosis and treatment of disease, disorder and injury and general well-being of animal subjects. In this regard, embodiments of the invention are directed to establishing real-time veterinarian communication sessions between the animal subjects and one or more veterinarians, for animal subject assessment and diagnosis”). 

Regarding Claim 4, White/Christiansen/Smith/Nye disclose the limitations of Claim 1. White further discloses receiving animal related non-audio data comprises receiving animal related non-audio data from non-audio sensors monitoring animal condition and including one of: air pressure, air temperature, humidity, pressure, or position ([0053] “FIG. 4 provides a flowchart illustrating connecting one or more auxiliary devices to the veterinary medicine system, in accordance with various embodiments of the invention. Block 410 in FIG. 4 illustrates retrieving application information from the user device to determine one or more auxiliary devices that are currently connected to the user device or that have been previously connected to the user device. The application information may comprise one or more applications and widgets stored on the user device, information regarding the type of device and device identifiers (for example, unique device identifiers), information regarding the entities associated with the application (application owner/provider, type of authentication required, and the like), devices that the applications/widgets are configured to control (cameras, GPS systems, auxiliary devices, sensors and other internal and external devices), connection history, usage patterns and frequency of use, location of storage of the applications/widgets, and the like. The auxiliary devices are configured to determine one or more diagnostic parameters associated with the animal subject. The diagnostic parameters may comprise physical parameters of the animal subject that may aid in diagnosis like heart beat/pulse, blood pressure, heart rate, body temperature, respiratory rate, movement/exercise/activity levels, location, body position, calories consumed and/or spent, and the like”). 

Regarding Claim 6, White/Christiansen/Smith/Nye disclose the limitations of Claim 1.  White further discloses receiving animal related non-audio data comprises receiving comprises receiving individual animal health records from a database ([0037] “the process flow 200 may further include retrieving at least a portion of the medical history of the animal subject in response to receiving a request from the user to connect to a veterinary medicine system. In some embodiments, the user may provide at least a portion of the medical history of the animal subject, either prior to or during initiation of the session. The medical history may comprise the animal species/subspecies, breed, age, known allergies, diet, medical history, prior illnesses and medications, prior surgical procedures, vaccinations, symptoms, test results, and the like” – “medical history of the animal subject” as described reads on “individual animal health records”).

Regarding Claim 8, White/Christiansen/Smith/Nye disclose the limitations of Claim 1. White further discloses: 
	the system of claim 4, wherein the cloud connected device is network connected to the non-audio sensors c([0053] “FIG. 4 provides a flowchart illustrating connecting one or more auxiliary devices to the veterinary medicine system, in accordance with various embodiments of the invention. Block 410 in FIG. 4 illustrates retrieving application information from the user device to determine one or more auxiliary devices that are currently connected to the user device or that have been previously connected to the user device. The application information may comprise one or more applications and widgets stored on the user device, information regarding the type of device and device identifiers (for example, unique device identifiers), information regarding the entities associated with the application (application owner/provider, type of authentication required, and the like), devices that the applications/widgets are configured to control (cameras, GPS systems, auxiliary devices, sensors and other internal and external devices), connection history, usage patterns and frequency of use, location of storage of the applications/widgets, and the like. The auxiliary devices are configured to determine one or more diagnostic parameters associated with the animal subject. The diagnostic parameters may comprise physical parameters of the animal subject that may aid in diagnosis like heart beat/pulse, blood pressure, heart rate, body temperature, respiratory rate, movement/exercise/activity levels, location, body position, calories consumed and/or spent, and the like. In some embodiments, auxiliary devices may comprise wearable devices that are configured to be adorned by the animal subject, placed or secured at a suitable location on the animal subject's anatomy, that are configured to be implanted in the animal subject and that are configured to be otherwise affixed to or associated with the animal subject, either for continuously, for extended periods of time or may be affixed when measurement of diagnostic parameters is required”.

Regarding Claim 9, White/Christiansen/Smith/Nye disclose the limitations of Claim 1. White further discloses wherein receiving animal related non-audio data comprises receiving an image ([0033] “the user may additionally provide text, images, videos and/or audio associated with the animal subject captured in real-time and/or images, videos and/or audio captured at a prior instance of time, which are then transmitted to the veterinarian systems via the veterinary medicine system in a suitable format”). 

Regarding Claim 10, White/Christiansen/Smith/Nye disclose the limitations of Claim 1. White further discloses wherein receiving animal related non-audio data comprises receiving historical sensor data ([0055] “In some embodiments, following the linking of the auxiliary devices, the system may analyze the applications associated with the auxiliary devices and/or the signals transmitted by the auxiliary devices to determine the type and frequency of the diagnostic parameters measured. In some embodiments, the system may retrieve the historical diagnostic parameters that were measured over a period of time. In some embodiments, the system may constantly/periodically monitor the current diagnostic parameters, store the parameters at a suitable memory location for ease of retrieval during the session. In some embodiments, the system may store at least a portion of the diagnostic parameters as a part of the medical history of the animal subject” where [0053] discloses “The diagnostic parameters may comprise physical parameters of the animal subject that may aid in diagnosis like heart beat/pulse, blood pressure, heart rate, body temperature, respiratory rate, movement/exercise/activity levels, location, body position, calories consumed and/or spent, and the like. In some embodiments, auxiliary devices may comprise wearable devices that are configured to be adorned by the animal subject, placed or secured at a suitable location on the animal subject's anatomy, that are configured to be implanted in the animal subject and that are configured to be otherwise affixed to or associated with the animal subject, either for continuously, for extended periods of time or may be affixed when measurement of diagnostic parameters is required”). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over White et. al. (US 20170161450A1) in view of Christiansen (US Publication 20130173439A1), further in view of Smith (US Publication 20130116513A1), further in view of Nye et. al. (US Publication 20150379836A1), further in view of T.R. Smith (US Patent 11024304). 

Regarding Claim 2, White/Christiansen/Smith/Nye do not disclose, but T.R. Smith, which is directed to a voice-based virtual assistant device that may be used in the medical field, does teach the following: 
 wherein the virtual assistant comprises a voice controlled virtual assistant

(Col 1, lines 19-22, “A voice-based virtual assistant may perform speech recognition and natural language processing on spoken user input and attempt to infer what the user aims to achieve through his or her interaction with the virtual assistant”). 
White/Christiansen/Smith/Nye teach a system using a virtual assistant to exchange animal related data between animal professionals, which includes an animal support system, and a user interface module connected to the virtual assistant configured to receive animal related non-audio data and provide non-audio data to the virtual assistant, but does not explicitly teach that the system is capable of providing automated voice responses to the distinguished voices facilitating electronically transferring animal related data between the animal professionals, wherein the animal support system converts the animal related non-audio data to an automated voice response electronically transferring the animal related non-audio data to the animal professionals via the automated voice response, which automated responses are presented in response to distinguishing of voices, and non-audio data is converted to an automated voice response, in which the system can distinguish voices from environmental/animal sounds. White/Christiansen/Smith/Nye do not teach that the system utilizes a voice-controlled virtual assistant, but T.R. Smith teaches this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of White/Christiansen/Smith/Nye with these teachings of T.R. Smith, to incorporate a voice-controlled virtual assistant for use with the cloud-connected device of White, because a voice-based virtual assistant may have sophisticated natural language understanding capabilities, thereby allowing considerable flexibility in how the user interacts with it (Col 1 lines 23-25). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over White et. al. (US 20170161450A1) in view of Christiansen (US Publication 20130173439A1), further in view of Smith (US Publication 20130116513A1), further in view of Nye et. al. (US Publication 20150379836A1), further in view of Brown et. al. (US Publication 20140074454A1). 

Regarding Claim 5, White/Christiansen/Smith/Nye do not teach the following, but Brown, which is directed to a conversational virtual assistant for use in the healthcare fields, teaches:  receiving animal related non-audio data comprises receiving answers from a script ([0003], “The virtual assistant may also include an interface (e.g., a text box) that allows users to input queries, such as “where are you located?” or “when are you open?” in response to receiving such a query, the service provider or a third party utilizes natural language processing techniques to attempt to identify the contents of the user's query. After identifying these contents, the service provider or the third party identifies a response to provide to the user via the virtual assistant, such as “we are located at 555 N. 5th Street” or “we are open from 9 am to 7 pm today”; see dialogue boxes in Figs. 3, 5, 6 which provide answers from a script in response to patient’s query.

    White/Christiansen/Smith/Nye teach a system using a virtual assistant to exchange animal related data between animal professionals, which includes an animal support system, and a user interface module connected to the virtual assistant configured to receive animal related non-audio data and provide non-audio data to the virtual assistant, but does not explicitly teach that the system is capable of providing automated voice responses to the distinguished voices facilitating electronically transferring animal related data between the animal professionals, wherein the animal support system converts the animal related non-audio data to an automated voice response electronically transferring the animal related non-audio data to the animal professionals via the automated voice response, which automated responses are presented in response to distinguishing of voices, and non-audio data is converted to an automated voice response, in which the system can distinguish voices from environmental/animal sounds. White/Christiansen/Smith/Nye do not teach that the system further comprises receiving answers from a script, but Brown teaches this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of White/Christiansen/Smith/Nye with these teachings of Brown to incorporate answers from a script as a form of non-audio data, with the motivation of assisting a user to find the specific information they are seeking without needing to navigate massive amounts of information on a website (Brown [0002]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over White et. al. (US 20170161450A1) in view of Christiansen (US Publication 20130173439A1), further in view of Smith (US Publication 20130116513A1), further in view of Nye et. al. (US Publication 20150379836A1), further in view of Boroczky et. al. (US Publication US20190172580A1)). 

Regarding Claim 7, White/Christiansen/Smith/Nye do not disclose, but Boroczky, which is directed to identifying symptoms based on digital media and information associated with an animal, does teach:  receiving animal related non-audio data comprises receiving animal related non-audio data associated with animal care emergency triage ([0045] “In another embodiment, program 200 can serve as a triage tool for the pet owner based on the symptoms entered by a pet owner and identified from the pet images and video”).	White/Christiansen/Smith/Nye teach a system using a virtual assistant to exchange animal related data between animal professionals, which includes an animal support system, and a user interface module connected to the virtual assistant configured to receive animal related non-audio data and provide non-audio data to the virtual assistant, but does not explicitly teach that the system is capable of providing automated voice responses to the distinguished voices facilitating electronically transferring animal related data between the animal professionals, wherein the animal support system converts the animal related non-audio data to an automated voice response electronically transferring the animal related non-audio data to the animal professionals via the automated voice response, which automated responses are presented in response to distinguishing of voices, and non-audio data is converted to an automated voice response, in which the system can distinguish voices from environmental/animal sounds. White/Christiansen/Smith/Nye do not teach that the data further comprises animal data associated with animal care emergency triage, but Boroczky teaches this. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of White/Christiansen/Smith/Nye with these teachings of Boroczky to include data associated with animal care emergency triage, with the motivation to use symptoms entered by an owner/identified from images and video to advise the owner on whether to make a veterinarian appointment or to take the animal to an emergency room (Boroczky [0045]). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over White et. al. (US 20170161450A1) in view of Christiansen (US Publication 20130173439A1), further in view of Smith (US Publication 20130116513A1), further in view of Nye et. al. (US Publication 20150379836A1), further in view of Balram et. al. (US Publication 20150088547A1). 

Regarding Claim 11. White/Christiansen/Smith/Nye do not disclose, but Balram, which is directed to a mobile information gateway device that may be used in the medical field to present augmented reality image overlay to a user, does teach the following:  
	wherein receiving animal related non-audio data  comprises receiving an augmented reality video overlay ([0119] “the mobile information gateway device 130 can be used in telemedicine. For example, an expert medical professional perform in particular procedure can wear the mobile information gateway device 130 during the procedure as well as augment the procedure with an audio narrative. The mobile information gateway device 130 can capture images of how the procedure is performed as well as the audio narrative. Both of these types of information can be sent from the mobile information gateway device 130 to the backend service center 108. The backend service server 108 could stream this information in real time for teaching of students or other professionals with less expertise. One advantage of using the mobile information gateway device 130 is that people can participate remotely and they receive an unobstructed view of the procedure from the same vantage point as the person performing the procedure…the recording of the procedure may be augmented by overlaying other information such as graphics, audio, highlights or callouts” where [0048] defines overlay, “a scene adapted overlay of virtual information on the real world objects. Regardless of the specific embodiment, reference to the terms “overlays” or “overlaid” refers to scene adapted overlay. In the embodiment of the present invention, the image delivery and display mechanism 302 “overlays” information related to the first customer on a field of view or retrieved information is “overlaid” over a field of view”; [0122] “the mobile information gateway device 130 can be used to provide treatment of illnesses. For example, the augmented reality provided by the mobile information gateway device 130 can be used to present images or allow the patient to visualize situations”). 
	White/Christiansen/Smith/Nye teach a system using a virtual assistant to exchange animal related data between animal professionals, which includes an animal support system, and a user interface module connected to the virtual assistant configured to receive animal related non-audio data and provide non-audio data to the virtual assistant, but does not explicitly teach that the system is capable of providing automated voice responses to the distinguished voices facilitating electronically transferring animal related data between the animal professionals, wherein the animal support system converts the animal related non-audio data to an automated voice response electronically transferring the animal related non-audio data to the animal professionals via the automated voice response, which automated responses are presented in response to distinguishing of voices, and non-audio data is converted to an automated voice response, in which the system can distinguish voices from environmental/animal sounds. White/Christiansen/Smith/Nye do not teach that the non-audio animal data further comprises an augmented reality video overlay, but Balram teaches medical data consisting of an augmented reality video overlay. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of White/Christiansen/Smith/Nye with these teachings of Balram, to incorporate augmented reality video overlay, with the motivation of identifying key aspects of a procedure or area that require extra special detail (Balram at [0119]). 


Response to Applicant’s Remarks/Arguments
Please note: When referencing page numbers of Applicant’s response, references are to page numbers as printed. 

Drawing Objections
	The objections to Fig. 3 for being blurry/illegible are withdrawn in view of Applicant’s submission of revised Fig. 3. 

112(b) Rejections
	The 112(b) rejection of Claim 1 is withdrawn in view of Applicant’s amendments to Claim 1 and citations to relevant portions of specification.  
	The 112(b) rejection of Claim 5 is withdrawn in view of Applicant’s amendment to this claim. 

103 Rejections
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection has been necessitated by Applicant’s amendments.  In some instances of amendments, new citations to relevant portions of the references cited in NFOA have been incorporated which read on the amended claim language, such as the embodiment of using an “intelligent personal assistant and knowledge navigator” (e.g., virtual assistant) as taught by White at para. [0028].  Accordingly, the 103 rejection is maintained. 
	Regarding the rejection of dependent Claims 2-11, the Applicant has not offered any arguments with respect to these claims other than to reiterate the argument(s) present for the claims from which they depend. As such, the rejection of these claims is also maintained. 

	

Conclusion
In the interest of expediting prosecution, Examiner respectfully requests that Applicant provides citations to relevant paragraphs of specification for support for amendments in future correspondence.  

The following relevant prior art not cited is made of record: 
US20160063188A1 to Thornberry et. al., which is directed to a method of managing animal information and allows a user to share information with a vet. 
US20140052463A1 to Cashman et. al., which is directed to a veterinary kiosk which provides telemedicine services. 
US20140228648A1 to Goldberg et. al., which is directed to a pet scale kiosk with interactive client software. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A. K. A./
Examiner, Art Unit 3626
	
/JONATHAN DURANT/Primary Examiner, Art Unit 3626